CLIFFORD, Justice.
Donald O’Neill appeals from the judgment of conviction for aggravated assault, 17-A M.R.S.A. § 208 (1988), entered in the Superior Court (Cumberland County, Cole, J.) following a jury trial. Contrary to O’Neill’s contentions, the court did not err in denying his motion to suppress statements made by O’Neill and physical evidence located at the scene of the crime. State v. Powell, 640 A.2d 209, 210 (Me.1994); State v. Gardner, 509 A.2d 1160, 1168 n. 3 (Me.1986). Nor did the court err in its determination that the statements made by the victim were admissible pursuant to M.R.Evid. 803(2) as excited utterances. State v. McLaughlin, 642 A.2d 173, 175 (Me.1994).
The entry is:
Judgment affirmed.
All concurring.